Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a hearing aid for placement in a user’s ear canal, a charging station and the method of producing a charging station. The independent claim 1, identifies a uniquely distinct feature of “….a faceplate at the distal end of the hearing aid, the faceplate comprising an upper face, a lower face, and a circumference, the upper face being exposed when the shell is placed in the ear canal of the user, the faceplate being configured for closing the inner space of the shell, wherein the integrated circuit is between the faceplate and the proximal end, and wherein at least a majority of the battery is between the integrated circuit and the proximal end; wherein the battery between the integrated circuit and the proximal end is configured to be charged based on energy transmitted through the faceplate.”  The independent claim 19, identifies a uniquely distinct feature of “….a faceplate comprising an upper face, a lower face, and a circumference, the upper face being exposed at the distal end of the hearing aid when the shell is placed in the ear canal of the user, the faceplate being configured for closing the inner space of the shell, wherein the integrated circuit is between the faceplate and the proximal end, and wherein the proximal end of the hearing aid is closer to a center of the battery than to the integrated circuit; wherein the hearing aid is configured to be charged based on energy transmitted through the faceplate.”  The closest prior art to Christensen ( US7742614) teaches transmission of electromagnetic signals where the antenna comprises a loop, which is usable also as a 
Shriner (US20200314567) teaches on [0045] the antenna 302 and the first and second coils 304a, 304b shown in FIGS. 3A and 3B can be disposed on rigid or flexible substrates (or a combination of rigid and flexible substrates). For example, the first and second coils 304a, 304b can each be disposed on a flexible printed circuit board substrate or a rigid printed circuit board substrate. In another example, one of the first and second coils 304a, 304b can be disposed on a flexible printed circuit board substrate, and the other of the first and second coils 304a, 304b can be disposed on a rigid printed circuit board substrate. In each of these examples, the antenna 302 can be disposed on a flexible printed circuit board substrate or a rigid printed circuit board substrate. For example, the antenna 302 and the first and second coils 304a, 304b can be disposed on flexible printed circuit board substrates. By way of further example, the antenna 302 and the first coil 304a can be disposed on a rigid printed circuit board substrate, and the second coil 304b can be disposed on a flexible printed circuit board . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651